941 A.2d 1007 (2008)
106 Conn.App. 901
STATE of Connecticut
v.
MAURICE L.[*]
No. AC 28276.
Appellate Court of Connecticut.
Argued January 22, 2008.
Decided March 4, 2008.
*1008 DiPENTIMA, McLACHLAN and GRUENDEL, Js.
PER CURIAM.
The judgment is affirmed.
NOTES
[*]  In accordance with the spirit and intent of General Statutes § 46b-I42 (b) and Practice Book § 79-3, the names of the parties involved in this appeal are not disclosed. The records and papers of this case shall be open for inspection only to persons having a proper interest therein and upon order of the Appellate Court.